Citation Nr: 0841331	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the severance of service connection for right 
wrist tenosynovitis, effective December 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Boise, Idaho.

In September 2005, the RO determined that an October 2003 
rating decision, which granted service connection for right 
wrist tenosynovitis, was based on clear and unmistakable 
error.  The RO severed service connection for right wrist 
tenosynovitis.

The RO has issued several rating decisions denying service 
connection for PTSD; however, the only decision concerning 
PTSD for which the veteran submitted a VA Form 9 Substantive 
Appeal is the rating decision issued by the RO in August 
2006.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD based upon corroborated 
stressors is not of record.

2.  The rating decision of October 2003 which granted service 
connection for right wrist tenosynovitis, was clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 

2.  The rating decision of October 2003, which granted 
service connection for right wrist tenosynovitis, was clearly 
and unmistakably erroneous and service connection was 
properly severed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through October 2006.  The veteran submitted Vet 
Center treatment records and private records from Portneuf 
Medical Center.  The appellant was afforded VA medical 
examinations in July 2004 and October 2007.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002) 




PTSD

Establishment of service connection for PTSD requires the 
following:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

This veteran's PTSD claim is based on in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.  The 
Board must also address all issues that are reasonably raised 
by the appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

Evidence submitted in support of this PTSD claim includes VA 
treatment records through October 2006; private medical 
records from William Hazle, M.D., and Portneuf Medical 
Center; stressor statements from the veteran; and statements 
from several of the veteran's siblings.  

The medical records reflect ongoing treatment for PTSD.  The 
evidence indicates that the veteran has been diagnosed as 
having PTSD from personal assault.  The veteran has also been 
diagnosed as having major depression with psychotic features 
and agoraphobia.  

The veteran served mostly in Europe during his military 
career and was never sent to Vietnam.  The evidence, 
including the medals and commendations awarded to the 
veteran, does not demonstrate that the veteran was engaged in 
combat with the enemy.  The evidence also does not 
demonstrate any reports of personal assault.  In such cases, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991).  Due to the veteran's lack of combat indicated 
in the service records, or any other objective record, his 
testimony alone is insufficient proof of a claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The veteran has been diagnosed as having PTSD due to an in-
service stressor that has not been corroborated.  The veteran 
has submitted statements containing information regarding two 
incidents he allegedly experienced during service. 

In order to corroborate an alleged stressor, a claimant 
should provide a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two month period) of the incident, and the unit of 
assignment at the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the veteran cited two stressors.  The first 
stressor cited involved being bitten by a spider in Orleans, 
France, in May 1966.  The veteran described suffering an 
infection of the bite which resulted in needing to have the 
wound lanced and drained.  The veteran described being held 
down forcibly to drain the wound without anesthesia.  The 
SMRs verify the spider bite and treatment; however, the 
description of being forcibly held down and treated without 
anesthesia is entirely uncorroborated.

When the veteran first filed a claim for PTSD, the spider 
bite and resulting treatment was the only stressor he cited.  
He sought psychiatric treatment at Portneuf Medical Center 
upon a referral from his treating Vet Center in February 
2004.  These records indicate complaints of being anxious and 
claustrophobic for one week prior, and the veteran denied any 
previous history of psychiatric symptoms or treatment.  
Importantly, the veteran also denied any history of trauma or 
abuse-sexual, physical, or emotional abuse-other than the 
spider bite.  The veteran was hospitalized with "new onset 
psychosis," and the diagnosis upon discharge was anxiety 
disorder, not otherwise specified.  The veteran ceased to 
claim the spider bite incident as a stressor after submitting 
his first stressor statement in September 2003.

The second stressor cited involved being physically and 
sexually assaulted by a group of men in Orleans, France.  The 
veteran has submitted several statements describing this 
incident, each somewhat different than the previous; however, 
the overall description consists of being hit over the head 
and dragged to a forest, where he states that he was held 
down and sexually assaulted by several men.  

The veteran did not report the behavior of the offending 
individuals to law enforcement authorities, and he did not 
seek medical or mental health attention after this alleged 
incident.  From the various descriptions of the incident, it 
would appear that the veteran would have needed medical 
attention for his wounds, however he did not seek it.  
Additionally, the SMRs contain no psychiatric complaints or 
treatment that might lend evidentiary support to the 
veteran's claimed stressors.  The service records do not 
indicate any requests for a transfer to another military duty 
assignment.

Evidence reflecting behavior changes in the veteran may also 
corroborate an alleged stressor.  There is, however, no 
indication in the service personnel records that the 
veteran's behavior changed adversely in response to his 
claimed stressors.  There was one incident in August 1966 
during which the veteran put his right hand through a glass 
window, as described below; however, an Article 15 proceeding 
that month determined the behavior to be willful misconduct 
as the veteran was drunk at the time.  There are no other 
indications in the service records of any behavioral changes 
in response to the claimed stressors.

The veteran was afforded a VA psychiatric examination in July 
2004, at which time he was diagnosed as having PTSD and major 
depression with psychotic features.  The personal assault 
stressor, as yet uncorroborated, features prominently in the 
report of this examination, and the spider bite stressor was 
not addressed at all.

The veteran was afforded another VA psychiatric examination 
pursuant to this claim in October 2007.  The examiner was 
asked to consider only the spider bite stressor, as it was 
the only corroborated stressor cited by the veteran.  The 
examiner diagnosed PTSD as a result solely of personal 
assault and ruled out the spider bite as a potential 
stressor.

The details in the veteran's description of the alleged 
assault in Orleans changed in each statement he submitted, 
undermining the veteran's credibility.  Furthermore, there 
has been no corroborating evidence supporting the veteran's 
allegations further undermining his credibility.  The 
statements he has made to his doctors, and the statements he 
has made during treatment lack credibility.  Based on this 
finding, medical opinions that support the veteran's claim 
based on these statements have limited probative value.  

Additionally, although the veteran alleges a personal assault 
related stressor, his service records, DD Form 214 and other 
submitted evidence do not reflect any behavioral changes 
beyond the one incident of alcohol-related willful misconduct 
that might corroborate the alleged incidents.  In sum, the 
veteran has provided insufficient evidence for corroboration 
of any of the claimed in-service stressors.  The Board finds 
that there is insufficient evidence to demonstrate that the 
veteran suffered a personal assault or to confirm a stressor 
in service that caused PTSD.

Severance of service connection for right wrist tenosynovitis

The Board must address the issue of whether the severance of 
service connection for right wrist tenosynovitis, effective 
December 1, 2005, was proper.

In an October 2003 rating decision, the RO granted service 
connection for right wrist tenosynovitis, evaluated as 
noncompensable.  

In April 2005, the RO notified the veteran that it had 
reviewed his file, and that it proposed to sever service 
connection for right wrist tenosynovitis.  The RO indicated 
that the October 2003 grant was based on clear and 
unmistakable error.  The notice informed him that he had 60 
days to present additional evidence to show that service 
connection should be maintained.

In September 2005, the RO severed service connection for 
right wrist tenosynovitis.  In December 2005, the RO issued 
an additional administrative decision, finding that the 
injuries to the veteran's hand in August 1966 were the result 
of willful misconduct.  

Once granted, service connection can be severed only upon 
VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474 
(1997); Graves v. Brown, 6 Vet. App. 166, 170-71 (1994).  
Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

There is no evidence of any procedural deficiencies in the 
RO's severance of service connection, and neither the veteran 
nor his representative have asserted such deficiencies.  
Also, the record reflects that the RO complied with the 
provisions of 38 C.F.R. § 3.105(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

Although the same standards apply in a determination of clear 
and unmistakable error in a final decision under section 
3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  Because 38 
C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.  
Thus, "[i]f the Court were to conclude that...a service-
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The evidence of record at the time of the RO's October 2003 
rating decision included the veteran's service medical 
records (SMRs), which showed that the veteran was treated on 
one occasion for right wrist tenosynovitis, in September 
1966.  The condition was not mentioned again during service.  
The veteran's separation examination includes no mention of 
any musculoskeletal problems, and tenosynovitis was not 
noted, providing evidence against the claim of a chronic 
injury.  

As for the relevant post-service evidence, it consists of VA 
and non-VA medical reports, dated between February 2004 and 
October 2006, including VA joints examination reports, dated 
in September 2003, February 2005, and September 2007.  These 
reports note that the veteran's post-service medical history 
included a diagnosis of carpal tunnel syndrome of both wrists 
while working for the railroad, for which he received surgery 
of both wrists in 1995.

The September 2003 VA examiner noted that the veteran put his 
right hand through a glass window while he was drunk in 
service, sustaining lacerations to the right arm and hand.  
Reportedly, the injuries were sutured and the veteran was 
hospitalized for three days.  The examiner noted that the 
veteran developed carpal tunnel syndrome of both wrists while 
working for the railroad and received carpal tunnel surgery 
on both wrists in 1995.  The examiner stated, "this was not 
service connected.  It happened while he was on his job and a 
long time after the veteran was in the service.  He got out 
in 1967.  This occurred in 1995."  The veteran reported no 
post-service symptoms of the right wrist prior to 1995.

The February 2005 VA examiner again recounted the history of 
diagnosis of carpal tunnel syndrome and subsequent surgery in 
1994 or 1995, as well as the incident of the veteran putting 
his right hand through a window in service while drunk.  At 
that examination, the veteran's complaints were of the right 
thumb locking.  The examiner diagnosed tenosynovitis of the 
right thumb with triggering by history.  

Evidence associated with the claims file after the rating 
decision in issue is also relevant.  See Daniels.  In this 
case, a September 2007 VA examiner found wrist pain with no 
current diagnosis except residual scars.  The examiner 
opined, "the examination today does not fit the picture of 
wrist tenosynovitis, and therefore I would say he does not 
have a diagnosis of tenosynovitis of the right wrist.  He 
does have symptoms consistent with possible osteoarthritis of 
the base of the thumb and/or the wrist . . . ."  Either way, 
the history is inconsistent with being able to date any of 
these symptoms back to his service career, and we have no 
medical records that would support his wrist pain going back 
to service.  An addendum to the examination report confirmed 
no wrist arthritis and still no diagnosis.  An X-ray showed 
no apparent wrist abnormality.

These opinions provide highly probative evidence against this 
claim, demonstrating that the veteran has no current chronic 
tenosynovitis that could have begun in service.  Indeed, the 
most recent examination found no right wrist disability at 
all.

The Board finds that the RO's October 2003 rating decision, 
which granted service connection for right wrist 
tenosynovitis, was based on clear and unmistakable error.  In 
that decision, the RO stated, "Service connection for 
tenosynovitis of the right wrist is established based on 
treatment for tenosynovitis of the right wrist while in the 
military."  There is, however, no evidence to show that the 
veteran's single treatment for right wrist tenosynovitis 
during service was any more than an acute condition that 
resolved, and no competent evidence associating any current 
right wrist problems with his service.

Even allowing for some imprecision of language in the RO's 
decision, the Board notes that the veteran is shown to have a 
post-service history of carpal tunnel syndrome beginning in 
the 1990s, many years after separation from service in 1967.  
Furthermore, the etiological opinions in all three of the VA 
examination reports state very clearly that there is no 
relationship between the veteran's current wrist problem and 
his service.  Each of these examiners indicated that they had 
reviewed the veteran's claims file, and their opinions are 
unequivocal, stating that "this [the diagnosed carpal tunnel 
syndrome] was not service connected" and "we have no 
medical records that would support his wrist pain going back 
to service."

Based on the above, the Board therefore finds that the RO's 
October 2003 decision was based on clear and unmistakable 
error; the factual evidence and competent medical opinion 
clearly and unmistakably show that the veteran is not 
entitled to service connection for right wrist tenosynovitis.  
The Board therefore finds that the RO's September 2005 
severance of the grant of service connection for right wrist 
tenosynovitis was proper.


ORDER

Service connection for PTSD is denied.

The RO's October 2003 rating decision, which granted service 
connection for right wrist tenosynovitis, was based on clear 
and unmistakable error; the severance of service connection 
for right wrist tenosynovitis, effectuated by a rating 
decision of September 2005, was proper.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


